Exhibit 10.1
 
 
Venaxis, Inc.
1585 South Perry Street
Castle Rock Colorado 80104


Via electronic mail


September 13, 2016


Richard J. Whitcomb




Dear Rick:


Venaxis, Inc. ("Venaxis" or the "Company") is pleased to extend this offer to
you, as a former employee of BiOptix Diagnostics, Inc., ("BiOptix") to join
Venaxis as an employee.  Your employment start date will be September 16, 2016,
upon the completion of your consulting services arrangement with BiOptix.
Venaxis has agreed to fund the September 15, 2016 BiOptix consulting payments to
the former BiOptix consultants as well, which will be paid regardless of whether
you accept this offer.


Your title, responsibilities, and starting salary for your position are detailed
on the attached schedule.  Your base salary will be paid on a semi-monthly basis
and subject to normal withholding.  The last payment by the Company to you will
be adjusted, if necessary, to reflect a commencement or termination date other
than the first or last working day of a pay period.


If the Company terminates your employment for any reason other than for "cause"
in the first eight (8) months after your employment start date, the Company will
pay you severance equal to the remaining unpaid portion of your annual base
salary set forth on the attached schedule, subject to execution of a customary
release of claims.  If the Company terminates your employment for any reason
other than for "cause" after the eight (8) month anniversary of your employment
start date, you will be entitled to receive severance equal to four (4) month's
base salary at the time of termination, subject to execution of a customary
release of claims.  No severance is payable in the event that you voluntarily
terminate your employment, or die or become disabled.  Any such severance
payments will be paid to you in compliance with Section 409A of the Internal
Revenue Code, which may mean a planned delay in payment.


You will receive a sign-on bonus of $25,000 upon your acceptance of this offer,
payable on the Company's normal payroll schedule and subject to applicable
withholding.


Other benefits available to you as an employee of Venaxis are:



1. Effective October 1, 2016, as a full time employee you will be eligible to
enroll in the Company's group medical plan(s) and the Company's 401(k) Plan. We
will provide additional information about these benefits.

 
 
 

--------------------------------------------------------------------------------

 
Richard Whitcomb
September 13, 2016
Page 2
 
 

 

2. You will be eligible to participate in the Venaxis Annual Cash Incentive
bonus program, at a participation level identified on attached schedule.  The
bonus for 2016 will be pro-rated to reflect the period of time for which you
were employed during the calendar year, and based on incentive goals approved by
the Company.




3. You are eligible to receive equity compensation in the form of a sign-on
non-qualified stock option award.  The award will be made outside of the
Company's 2002 Stock Incentive Plan, as amended (the "Plan").  The Compensation
Committee of the Board will make such stock option award as promptly as
practicable after your employment start date.  You will be eligible to be a
participant under the Plan, or any successor plan, in 2017 and beyond.




4. Your vacation, personal time (PTO) and holiday time is described in the
Company's personnel policies. A summary description is attached.  The full
Venaxis Personnel Manual containing all information covering employee matters
will be provided to you under separate cover.




5. After 90 days as a Venaxis employee, Venaxis will reimburse you for any COBRA
premiums paid by you for August and September 2016.



As a condition of employment, you will be expected to abide by Company rules and
regulations, and you will be required to sign new employee hire documentation,
including a separate Employee Confidentiality Agreement and Assignment of
Inventions Agreement.  If you have any questions regarding these documents
please contact us.  You should also note that you will be required to show proof
of citizenship, permanent residency in the U.S., or authorization to work in the
U.S. when you begin work.  Venaxis requires this documentation to be delivered
to us no later than three (3) business days after the date of this letter.


Please understand your employment is "at will", voluntarily entered into and is
for no specific period.  As a result, you are free to resign at any time, for
any reason or for no reason.  Similarly, the Company is free to conclude its
at-will employment relationship with you at any time, with or without cause, and
with or without notice.  This at-will relationship cannot be altered unless
specifically set forth in writing and signed by both you and a duly authorized
officer of Venaxis.


We hope you agree that you have a great contribution to make to the industry by
way of Venaxis and that you will find working here a rewarding experience.  We
look forward to a favorable reply and the opportunity of working with you to
create a more successful company.




By: /s/ Jeffrey McGonegal 
Jeffrey McGonegal
Chief Financial Officer
 

--------------------------------------------------------------------------------

Richard Whitcomb
September 13, 2016
Page 3
 
 






Please specify acceptance or rejection of this offer by returning this form by
email or fax with your signature.


I agree to and accept the enclosed offer of employment with Venaxis, Inc.


My start date will be September 16, 2016.




Name:  Richard Whitcomb     Date:  September 14, 2016




/s/ Richard Whitcomb                  
Signature




I am rejecting the enclosed offer of employment for the following
reason(s):__________________________


______________________________________________________________________________




______________________________________          __________________________
Name                                                                                                          
 Date




____________________________________________
Signature


Unless accepted or withdrawn this offer will terminate on September 20, 2016.
 
 



--------------------------------------------------------------------------------

 
Richard Whitcomb
September 13, 2016
Page 4
 
 

 
Schedule  – Offer Details






Description
 
Offer
     
Base annual compensation (F/T basis) guaranteed for one year
 
$245,000
     
Annual Cash Incentive Plan participation level, assuming 100% achievement of
targets (@ actual annual base compensation)
 
30%
Title
 
Senior Vice President, Corporate Development
     
Position responsibilities
 
1.  Develop strategic plan for BiOptix to include:
  a.  Assessment of market opportunity for all BiOptix products including next
generation system
  b.  Product specifications for all future products including next generation
system
  c.  Develop resource plan for all new products as well as product upgrades
  d.  Develop (along with CFO) pro-forma financials around next generation
system
  e.  Program manager for next generation system (work along with head of R&D)
 
2.  Develop and execute plan for driving sales outside US
  a.  Develop plan for which markets to target
  b.  Interview and select distribution partners
  c.  Negotiate terms and monitor performance
 
3.  Develop strategy for acquiring new products and services
  a.  Develop plan and criteria for potential partner/acquisition targets
  b.  Develop "target list" of potential partner/acquisition targets
  c.  Continued monitoring of market dynamics and new market entrants
 
4.  Fund raising
a.  Assist CEO in fund raising and other investor related activities
b.  Along with CEO, develop the BiOptix "story" and other presentation materials
     
Direct reports
 
None
Report to
 
CEO of Venaxis



















 
 
 